United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1383
Issued: December 28, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2012 appellant filed a timely appeal of a May 30, 2012 Office of Workers’
Compensation Programs’ (OWCP) merit decision. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of $13,419.62 from
May 1, 2006 to September 24, 2011 because he concurrently received FECA and Social Security
Administration (SSA) benefits without an appropriate retirement benefit offset; (2) whether
appellant was without fault in the creation of the overpayment; and (3) whether the overpayment
should be recovered by withholding $250.00 from appellant’s continuing compensation payment
every 28 days.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 55-year-old mail handler, filed a traumatic injury claim alleging that on
October 8, 1996 he injured his right hand in the performance of duty, OWCP assigned File
No. xxxxxx185. He filed a second claim for a right hand and wrist injury on April 9, 1997,
OWCP assigned File No. xxxxxx143. OWCP accepted the April 9, 1997 claim for right wrist
sprain, right carpal tunnel syndrome and surgical release on February 2, 1998. Appellant filed a
third right upper extremity injury claim on April 1, 1999, OWCP assigned File No. xxxxxx149.2
OWCP accepted the April 1, 1999 claim for wrist sprain, lesion of the ulnar nerve, contusion of
the shoulder and depressive disorder. On May 12, 2010 OWCP accepted the additional
condition of severe osteoarthritis of the right shoulder.
On May 19, 1999 appellant filed an occupational disease claim alleging that he developed
stress due to factors of his federal employment, OWCP assigned File No. xxxxxx197. OWCP
accepted the May 1999 claim for reflex sympathetic dystrophy, depressive disorder, reflux
esophagitis and lesion of the right ulnar nerve. File No. xxxxxx197 serves as the master file of
the combined claims.
The employing establishment offered appellant a modified mail handler position on
December 14, 1999. He returned to work on December 16, 1999.
Appellant filed a claim for left index finger injury on December 16, 1999. He requested
compensation for leave without pay beginning May 8, 2000.
OWCP accepted the
December 1999 claim for radial collateral ligament tear on June 1, 2000.
On November 7, 2005 OWCP granted appellant a schedule award for 61 percent
impairment of the right upper extremity, less 50 percent paid under File No. xxxxxx149. The
period of the schedule award was from October 30, 2005 through June 27, 2006.
Appellant completed EN1032 forms on November 14, 2006, November 24, 2007,
November 15, 2008 and November 9, 2009 and stated that he had not received any benefits from
SSA as part of an annuity under the Federal Employees’ Retirement System.
Appellant received compensation on the periodic rolls from February 14 through
March 13, 2010.
By decision dated March 22, 2010, OWCP granted appellant a schedule award for seven
percent impairment of his left upper extremity. The period of this award ran from March 14
through August 13, 2010.
OWCP entered appellant on the periodic rolls on August 19 through September 25, 2010.
It noted that appellant’s compensation was terminated under File No. xxxxxx149 and reinstated
in File No. xxxxxx197 as his schedule award had expired on August 13, 2010.

2

Appellant filed a claim for left shoulder pain on July 3, 1999. OWCP denied this claim on November 4, 1999
and November 20, 2000.

2

Appellant completed a Form EN1032 on November 7, 2010 and indicated that he was not
receiving benefits from SSA as part of an annuity for federal service.
In a dual benefit calculations, the SSA stated that appellant was entitled to disability from
February 2001 through April 2006 and that he became entitled to retirement benefits effective
May 2006.
In a letter dated October 4, 2011, OWCP informed appellant that he had been receiving
SSA benefits due to his age since May 1, 2006. It advised him that the portion of his SSA
benefits which were attributed to his federal service required an offset of his FECA benefits in
accordance with 20 C.F.R. § 10.421(d). The SSA stated that appellant’s current monthly benefit
amount was $1,826.00 and that if his federal service was not included in his social security
computation he would be entitled to $1,612.00. OWCP found that appellant’s federal service
had increased his monthly SSA payment by $214.00 and that this amount must be offset against
his compensation benefits.
Appellant completed a Form CA-1032 on November 7, 2011 and stated that he did not
receive benefits from SSA as part of an annuity for federal sservice.
On November 25, 2011 OWCP made a preliminary determination that appellant had
received an overpayment of compensation in the amount of $13,419.62 for the period May 1,
2006 through September 24, 2011 because he received retirement benefits from SSA while also
receiving wage-loss compensation under FECA. OWCP found that appellant was at fault in the
creation of the overpayment. It noted that SSA reported on May 1, 2006 that appellant began
receiving SSA retirement benefits based upon his federal service. OWCP further found that he
failed to report these benefits on the EN1032 forms he completed from 2007 through 2011.
Appellant requested a prerecoupment hearing before an OWCP hearing representative on
November 28, 2011. He testified at the oral hearing on March 12, 2012. Appellant stated that he
received SSA benefits and OWCP benefits for the same period of time. However, he stated that
his SSA benefits were related to his lower extremities while OWCP benefits were paid for his
upper extremities. Appellant stated that he did not realize that he was being overpaid.
Appellant completed an overpayment recovery questionnaire on February 4, 2012. He
listed his monthly household income as $4,557.28. Appellant listed his total monthly expenses
as $4,255.48. He stated that he had a checking account balance of $295.00, a savings account
balance of $50.00 and other personal property and funds of $8,000.00. Appellant concluded that
his income exceeded his expenses by $301.80 a month.
By decision dated May 30, 2012, OWCP’s hearing representative found that appellant
received an overpayment of compensation in the amount of $13,419.62 during the period May 1,
2006 through September 24, 2011 as he received both OWCP benefits and SSA benefits. He
noted that appellant failed to report SSA benefits to OWCP on the CA-1032 forms that he
completed and found that appellant was not without fault in the creation of the overpayment.
The hearing representative reviewed the financial information and determined that the
overpayment should be recovered by repayment of $250.00 every 28 days from appellant’s
continuing compensation benefits.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee receives SSA benefits based on federal service, his or her compensation benefits shall
be reduced by the amount of SSA benefits attributable to his or her federal service.3
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply: in disability cases, FECA benefits will be reduced by
SSA benefits paid on the basis of age and attributable to the employee’s federal service.4 The
offset of FECA benefits by SSA benefits attributable to employment under FERS is calculated as
follows: where a claimant has received SSA benefits, OWCP will obtain information from SSA
on the amount of the claimant’s benefits beginning with the date of eligibility to FECA benefits.
SSA will provide the actual amount of SSA benefits received by the claimant/beneficiary. It will
also provide a hypothetical SSA benefit computed without the FERS covered earnings. OWCP
will then deduct the hypothetical benefit from the actual benefit to determine the amount of
benefits which are attributable to federal service and that amount will be deducted from FECA
benefit to obtain the amount of compensation payable.5
Schedule awards, payable under 5 U.S.C. § 8107 for the permanent loss or loss of use of
specified members, organs or functions of the body, are the only FECA monetary compensation
benefits payable concurrently with an Office of Personnel Management annuity.6 “There are
general exceptions to the dual benefits deduction. The two major ones are: (1) schedule awards,
as with CSRS retirement benefits, FERS retirement benefits paid by OPM or SSA can be paid
concurrently with a schedule award, without any deduction from FECA benefits….”7
ANALYSIS -- ISSUE 1
The record establishes that appellant received SSA benefits attributable to his federal
employment under FERS from May 2006 through September 24, 2011. Appellant also received
FECA disability compensation for overlapping periods. SSA records provided the offset
calculations for the entire period from May 1, 2006 through September 24, 2011 in the amount of
$13,419.62. As appellant is not entitled to receive both FECA disability benefits and that portion
of his SSA benefits attributable to his federal employment, OWCP properly determined that an
3

5 U.S.C. § 8116(d). See D.S., Docket No. 12-689 (issued October 10, 2012); G.B., Docket No. 11-1568 (issued
February 15, 2012); see also Janet K. George (Angelos George), 54 ECAB 201 (2002).
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits Chapter 2.1000.4(a) (February 1995);
Chapter 2.1000.4(e)(2) (February 1995); Chapter 2.1000.11 (February 1995); OWCP does not require an election
between FECA benefits and SSA benefits except when they are attributable to the employee’s federal service. See
also R.C., Docket No. 09-2131 (issued April 2, 2010).
5

FECA Bulletin No. 97-09 (issued February 3, 1997). Retirement benefits paid by OPM or SSA can be paid
concurrently with a schedule award without any deduction from FECA benefits.
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits Chapter 2.1000.6b (February 1995).

7

FECA Bulletin No. 97-09 (issued February 3, 1997).

4

overpayment in compensation was created.8 However, the Board finds that OWCP improperly
calculated the period and amount of the overpayment.
OWCP determined that appellant received dual benefits from SSA and OWCP from
May 1, 2006 through September 24, 2011. It did not exempt the period May 1, 2006 through
August 13, 2010 during which appellant was not receiving FECA disability benefits, but was
instead receiving schedule awards for right upper extremity impairment. Appellant received two
schedule awards during the period covered by OWCP’s finding of overpayment, the
November 7, 2007 schedule award from October 30, 2005 through June 27, 2006 overlapping
the overpayment period May 1 through June 27, 2006 and the March 22, 2010 schedule award
from March 14 through August 13, 2010, overlapping the period of overpayment through the
entirety of those days.
As noted above, under FECA and OWCP’s procedures, retirement benefits paid by OPM
or SSA can be paid concurrently with a schedule award, without any deduction from FECA
benefits.9 In this case, OWCP considered the periods during which appellant was receiving
schedule awards as periods of dual benefits in calculating the period and amount of the
overpayment. On remand, OWCP should recalculate the period and amount of the overpayment
and issue a de novo decision regarding the overpayment received by appellant due to dual SSA
and FECA disability benefits without including the periods during which he received schedule
awards.
CONCLUSION
The Board finds that an overpayment of compensation was created. However, OWCP
improperly calculated the period and amount of the overpayment and that the case must be
remanded for a de novo decision.10

8

D.S., supra note 3.

9

FECA Bulletin No. 97-09 (issued February 3, 1997).

10

In view of the disposition of the case and to avoid piecemeal adjudication, the Board will not adjudicate Issues
2 and 3, regarding fault and repayment of the overpayment, on this appeal.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 30, 2012 is affirmed in part regarding fact of overpayment.
The decision is set aside in part and remanded for further development consistent with this
decision of the Board.
Issued: December 28, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

